—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 24, 1994, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, was found in possession of a sharp plastic object. Following a jury trial, defendant was convicted of the crime of promoting prison contraband in the first degree and sentenced as a second felony offender to a term of 31/2 to 7 years in prison. Although defendant asserts that his sentence is harsh and excessive, we find that imposition of the harshest sentence is appropriate given defendant’s lengthy criminal record. Accordingly, we decline to disturb County Court’s judgment.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.